DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/29/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 1/29/2021 have been fully considered. 
Regarding to claim 1, the applicant argues that neither Sharma nor Hakura, whether taken alone or in combination, disclose or render obvious “discarding the one or more primitives of the set of primitives occurs prior to a primitive assembly stage of the graphics processing pipeline,” as recited in claim 1. The arguments have been fully considered and are persuasive. Therefore, 35 U.S.C 103 rejection has been withdrawn. However, upon further consideration, new grounds of rejection are made in newly applied art.



Claims 2-8, 9-14, and 16-20 are not allowed due to the newly cited art and the similar reasons as discussed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma (US 20160086299 A1) in view of HAKURA (US 20110080406 A1), and further in view of Duluk (US 6597363 B1).
Regarding to claim 1 (Currently Amended), Sharma discloses a method ([0021]: in position-only shading method, two geometry pipes exist; Fig. 1; [0027]; Fig. 6; [0094]: a data processing system and method; [0172]: a method comprising calculating position attributes and culling triangles before calculating shading attributes other than position attributes), comprising:
computing, at a graphics processing pipeline of a graphics processing unit (GPU), a plurality of vertex attributes for vertices of each primitive of a set of primitives ([0020]: GPU; 
discarding, at the graphics processing pipeline, one or more primitives of the set of primitives that do not contribute to an image based upon the vertex position attribute for vertices of the set of primitives ([0029]: triangles are primitives; discard the triangles that are outside the viewport frustum based on position; clip the triangles that intersect with the planes of the view frustum; [0030]: the objects that fail these tests are thrown away, i.e. discarded in the final image);
generating, based on the discarding of one or more primitives, a set of surviving primitives ([0029]: the triangles that are within the planes of the viewport frustum are accepted; [0030]: generate the triangles that survived the viewport frustum discards 23; generate the passing triangles, i.e. surviving primitives, based on discarding in the viewport frustum or simple cull stage; and the passing triangles are sent to the setup and rasterization units 28 and 30; [0031]: determines the location of all the pixels that either lie inside or on the edges of the triangles sent by the geometry pipe); and

Sharma fails to explicitly disclose:
 a rendered image;
wherein discarding the one or more primitives of the set of primitives occurs prior to a primitive assembly stage of the graphics processing pipeline.
In same field of endeavor, HAKURA teaches a rendered image ([0030]: produce a rendered image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sharma to include a rendered image as taught by HAKURA. The motivation for doing so would have been to produce a rendered image; to improve performance since only visible primitives are shaded; to reduce power consumption since the vertex attributes are not read from memory as taught by HAKURA in paragraphs [0030] and [0074].
Sharma and HAKURA fails to explicitly disclose:
wherein discarding the one or more primitives of the set of primitives occurs prior to a primitive assembly stage of the graphics processing pipeline.
In same field of endeavor, Duluk teaches: 
wherein discarding the one or more primitives of the set of primitives occurs prior to a primitive assembly stage of the graphics processing pipeline (col. 2, lines 50-60: eliminate and discard hidden portions of geometry before they are rasterized; Fig. 2; col. 3, lines 44-67: the first step 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sharma and HAKURA to include wherein discarding the one or more primitives of the set of primitives occurs prior to a primitive assembly stage of the graphics processing pipeline as taught by Duluk. The motivation for doing so would have been to avoid this wasted computation by eliminating hidden portions of geometry before they are rasterized; to improve performance; performs all vertex operations, i.e. transformations, vertex lighting, clipping, and primitive assembly as taught by Duluk in col. 2, lines 60-65, col. 27, lines 50-60, and col. 55, lines 1-15.

Regarding to claim 2 (Original), Sharma and HAKURA and Duluk discloses the method of claim 1, wherein the second non-position attribute comprises a deferred parameter (Sharma; Fig. 1; [0031]: color is deferred parameter; determining and calculating their color and other attributes related to them), and further wherein the deferred parameter is not computed until after the discarding of one or more primitives of the set of primitives that do not contribute to the rendered image (Sharma; [0030]: 80% triangles are discarded; the passing 

Regarding to claim 3 (Original), Sharma and HAKURA and Duluk discloses the method of claim 1, wherein the first non-position attribute comprises a non-deferred parameter (Sharma [0020]: prioritize the shading of positions; [0030]: position, the back facing, degenerate, zero area are non-deferred parameter), and further wherein computations associated with the non-deferred parameter cannot be shifted in time to be performed after the discarding of one or more primitives of the set of primitives that do not contribute to the rendered image (Sharma [0020]: prioritize the shading of positions; calculate the position attribute, i.e. the position shaders before discarding; [0021]: Cull Pipe uses these critical results to compute visibility information; [0029]: the triangles are discarded based on position values, i.e. outside the viewport frustum; [0030]: confirm whether the triangle will be part of the final image or not; [0031]).

Regarding to claim 4 (Original), Sharma and HAKURA and Duluk discloses the method of claim 1, wherein discarding one or more primitives comprises:
culling one or more non-visible primitives in the rendered image from the set of primitives (Sharma; [0021]: Cull Pipe executes the position shaders in parallel; Cull Pipe uses these critical results to compute visibility information for all the triangles whether they are culled or not; [0031]: depth test; determines whether the pixels embedded in the block are 

Regarding to claim 5 (Original), Sharma and HAKURA and Duluk discloses the method of claim 1, wherein discarding one or more primitives comprises at least one of a frustum culling, a back-face culling, and a small-primitive culling (Sharma; [0021]: cull; [0057]: backface culling, view frustum culling; Fig. 4; [0060]: view frustum culling ).

Regarding to claim 6 (Original), Sharma and HAKURA and Duluk discloses the method of claim 1, wherein computing the plurality of vertex attributes comprises:
transforming vector positions, at a vertex shader stage of the graphics processing pipeline, for vertices of each primitive of the set of primitives (Sharma; [0020]: vertex shaders; [0028]: vertex shader; the fetched attributes of the vertices are transformed using the programmable shaders).

Regarding to claim 7 (Original), Sharma and HAKURA and Duluk discloses the method of claim 1, wherein computing the plurality of vertex attributes comprises:
transforming vector positions, at a primitive shader of the graphics processing pipeline, for vertices of each primitive of the set of primitives (Sharma; [0028]: the fetched attributes of the vertices are transformed using the programmable shaders; [0029]: geometry shader).


a central processing unit (CPU) (Fig. 2; [0032]: thread processor; Fig. 6; [0094]: one or more processors are CPU); and
an accelerated processing device (APD), the APD (Fig. 2; [0033]: compute clusters) comprising:
a graphics processing pipeline and a plurality of processor cores configured to execute a wavefront comprising a plurality of threads (Fig. 2; [0033]: EU; Single Instruction Multiple Data; SIMD), wherein the graphics processing pipeline includes a plurality of deferred attribute shading stages ([0029]: pipeline stages; Fig. 1; [0031]: determining and calculating their color and other attributes related to them; Fig. 2; [0032]: geometry pipeline) configured to: 
	The rest limitations are similar to claim limitations recited in claim limitations recited in claim 1. Therefore, same rational used to reject claim 1 is also used to reject rest limitations of claim 8.

Regarding to claim 9 (Original), Sharma and HAKURA and Duluk discloses the system of claim 8, wherein the graphics processing pipeline further includes a primitive shader configured to execute one or more of the plurality of deferred attribute shading stages (Sharma; [0029]: pipeline stages; Fig. 1; [0031]: color is deferred parameter; determining and calculating their color and other attributes related to them; Fig. 2; [0032]: geometry pipeline).



Regarding to claim 11 (Original), Sharma and HAKURA and Duluk discloses the system of claim 10, wherein the vertex shader is further configured to compute the plurality of vertex attributes for vertices of each primitive of the set of primitives (Sharma; [0020]: GPU; the vertex computation involves fetching of vertex attributes, such as position, color, texture-coordinates; [0031]: determining and calculating their color and other attributes related to them).

Regarding to claim 12 (Original), Sharma and HAKURA and Duluk discloses the system of claim 8, wherein the graphics processing pipeline further includes a geometry operations stage configured to execute one or more of the plurality of deferred attribute shading stages (Sharma; [0021]: consumes the visibility information to skip the culled triangles; [0022]: the bottleneck shifts from the geometry pipe to the pixel pipe providing performance improvements in some embodiments; [0030]: 80% triangles are discarded; the passing triangles are sent to the setup and rasterization units 28 and 30; Fig. 1; [0031]: color is deferred parameter; determining and calculating their color and other attributes related to them after discarding).



Regarding to claim 14 (Previously Presented), Sharma and HAKURA and Duluk discloses the system of claim 13, wherein the culling stage is configured to perform at least one of a frustum culling, a back-face culling, and a small-primitive culling on the set of primitives (Sharma; [0057]: backface culling, view frustum culling; Fig. 4; [0060]: view frustum culling).

Regarding to claim 15 (Currently Amended), Sharma discloses a non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause a processing system to perform the steps of (Sharma; Fig. 2; [0032]: a system; Fig. 2; Fig. 2; [0033]: compute cluster encompasses the array of Execution Units (EU) 54 used for executing programmable shaders; [0034]:  memory; cache; embedded-DRAM; Fig. 6; [0094]: a data processing system; Fig. 6; [0096]; [0099]: memory, DRAM and SRAM; [0021]; Fig. 1; [0027]): 


Regarding to claim 16 (Previously Presented), Sharma and HAKURA and Duluk discloses the non-transitory computer-readable storage medium of claim 15, further comprising instructions that, when executed by the processor (same as rejected in claim 15), perform the steps of:
deferring computation of the second non-position attribute until after the discarding of one or more primitives of the set of primitives that do not contribute to the rendered image (Sharma; [0030]: 80% triangles are discarded; the passing triangles are sent to the setup and rasterization units 28 and 30; Fig. 1; [0031]: color and other attributes are deferred; determining and calculating their color and other attributes related to them after discarding).

Regarding to claim 17 (Previously Presented), Sharma and HAKURA and Duluk discloses the non-transitory computer-readable storage medium of claim 15, further comprising instructions that, when executed by the processor (same as rejected in claim 15), perform the steps of:
computing the first non-position attribute prior to any discarding of one or more primitives of the set of primitives that do not contribute to the rendered image (Sharma; [0030]: confirm whether the triangle will be part of the final image or not; [0031]: depth test; calculate depth, i.e. Z value, prior to discarding based on Z value; determines whether the pixels 

Regarding to claim 18 (Previously Presented), Sharma and HAKURA and Duluk discloses the non-transitory computer-readable storage medium of claim 15, further comprising instructions that, when executed by the processor (same as rejected in claim 15), perform the steps of:
culling one or more non-visible primitives in the rendered image from the set of primitives (Sharma; [0021]: Cull Pipe executes the position shaders in parallel; Cull Pipe uses these critical results to compute visibility information for all the triangles whether they are culled or not; [0031]: depth test; determines whether the pixels embedded in the block are closest to the observer or are hidden by the previously observed pixels belonging to a different object).

Regarding to claim 19 (Previously Presented), Sharma and HAKURA and Duluk discloses the non-transitory computer-readable storage medium of claim 15, further comprising instructions that, when executed by the processor (same as rejected in claim 15), perform the steps of:
transforming vector positions, at a vertex shader stage of the graphics processing pipeline, for vertices of each primitive of the set of primitives (Sharma; [0020]: vertex shaders; [0028]: vertex shader; the fetched attributes of the vertices are transformed using the programmable shaders).

Regarding to claim 20 (Previously Presented), Sharma and HAKURA and Duluk discloses the non-transitory computer-readable storage medium of claim 15, further comprising instructions that, when executed by the processor (same as rejected in claim 15), perform the steps of:
transforming vector positions, at a primitive shader of the graphics processing pipeline, for vertices of each primitive of the set of primitives (Sharma; [0028]: the fetched attributes of the vertices are transformed using the programmable shaders; [0029]: geometry shader).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630.  The examiner can normally be reached on 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 5712727515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/HAI TAO SUN/Primary Examiner, Art Unit 2616